Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 15, 2021

The Court of Appeals hereby passes the following order:

A21A1652. JOYCE M. GRIGGS v. GREGORY D. MILLER, EXECUTOR OF
    THE ESTATE OF JOHN HENRY MILLER et al.

       Joyce M. Griggs filed a petition to quiet title to land. Gregory D. Miller, acting
in his capacity as executor and trustee, asserted counterclaims for breach of contract,
unjust enrichment, bad faith, and declaratory relief. The parties filed cross-motions
for summary judgment. By order entered February 2, 2021, the trial court found in
favor of Miller on most claims but reserved ruling on the bad faith claim and attorney
fees. On March 16, 2021, the trial court entered judgment in the amount of
$211,759.01. Griggs then filed this appeal. We, however, lack jurisdiction.
       “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas Co.,
217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, it appears the bad faith
claim and attorney fees remain pending in the trial court. Accordingly, the judgment
is not final within the meaning of OCGA § 5-6-34 (a) (1), and Griggs was required
to comply with the interlocutory appeal procedure in order to appeal. See Stump v.
Young, 307 Ga. App. 583, 584 (705 SE2d 684) (2011). Her failure to do so deprives
this Court of jurisdiction over the appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/15/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                         , Clerk.